Response to Amendment
This action is in response to Amendments made on 4/15/2021, in which: claims 1, 3-6, 21 are amended, claims 2, 12 remain as filed originally, claims 7, 11, 22-31 are previously presented and  claims 8-10, 13-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Chandrasekaran (US 2007/0202296) and Martin (US 6182929) does not teach or render obvious an aerodynamic device with first and second skins, each comprising shape memory alloy and thermoplastic material, a heating blanket adhered to an interior surface of the first skin with a conductive foil in a serpentine pattern and the shape memory alloy of the first skin comprises and active portion embedded in the thermoplastic material in an area overlapping the first heating blanket, and more specifically, the shape memory alloy is embedded in the thermoplastic material and wrapped around an inner mold line of the aerodynamic device. The prior art of Chandrasekaran teaches a similar structure, but is lacking the heating blanket with a conductive foil in a serpentine pattern attached to the first skin and the shape memory alloy is embedded in the thermoplastic material and wrapped around an inner mold line of the aerodynamic device. Prior art Martin also teaches a similar device, but the active portion is the outer skin and not embedded within the thermoplastic and is also lacking the shape memory alloy is embedded in the thermoplastic material and wrapped around an inner mold line of the aerodynamic device. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642